Title: From Benjamin Franklin to Joseph Galloway, 27 September 1766
From: 
To: 


Dear Friend,
London, Sept. 27. 1766
Since my last of the 12th Instant, I have been told that one Williamson of Pensilvania who is here, reads Letters at the Coffeehouse, said to be from you to me, or from me to you, I know not which, nor have I been told the Import of them, so I cannot judge whether they may not be Forgeries. He is going over, and probably you may hear more of the Matter there than I can yet learn here. One thing only I would mention to you, which is, that I recollect several of my Friends Letters, and your particularly, sent to me at several Times by the North of Ireland, appear’d to me to have been very clumsily open’d and dabb’d up again, as if done with a hot Poker, all Impression of the Seal being destroy’d, and a great deal of coarser Wax added: For which Reason I would wish you to write no more to me by that Course, as I apprehend some Scoundrel may be employ’d there in the scandalous Office of prying into, and perhaps making bad or false Copies of our Correspondence. Williamson has spent some time in Scotland since he came over; I know not whether he was in Ireland.
The Parliament will sit down in November, when the great Officers of State will be more generally in Town. Till then I can have little to say to the Committee, and beg you will excuse to them my not Writing. Mr. Jackson is still in the Country.
I purpose by the Meeting of Parliament to publish, (with a few Additions and Alterations which you have given me Leave to make) your excellent Piece on the Necessity of an Union between the Mother Country and her Colonies. And I think the other also. With constant Regard and Esteem, I am, my dear Friend, Most affectionately yours,
B Franklin
Jos. Galloway Esqr
 
Addressed: To / Joseph Galloway, Esqr / Philadelphia
Endorsed: Doctr. B. Franklin Sept. 27. 1766
